 

Case 1:16-cr-00801-GBD Document 160 Filed 07/20/20 Page 1 of 1
Case 1:16-cr-00801-GBD Document 159 Filed 07/17/20 Page 1 of1

  
 

 

 

New Jersey Office | | [ Se Fe | | | ; New York Office

130 Pompton Avenue sa 48 Wall Street — 5" fl.
Verona Nj 07044 i /\ VW | | C3

(973) 239-4300 a aa

 

  

Lorraine@|grlawgroup.com
www. lgautirufo.com
Fax: (973) 239-4310

 

ef,
egy, gf
ae cs &, f
Via ECF we

Honorable George B. Daniels

 

United States District Judge SO, ORDERED: A |

Southern District of New York i) bua, Bb Donk
United States Courthouse a

500 Pearl Street Gegtge RC Daniels, U.S.D.J.

New York, New York 10007 Dated: ul 2 0 2020

Re: — Reappointment Pursuant to the CJA for
Compassionate Release Motion for Marvin Rutherford
United States v. Coley et al., 16 Cr. 801 (GBD)

Dear Judge Daniels:

I represented Marvin Rutherford in the above criminal matter before Your Honor several
years ago. Mr. Rutherford is still serving a sentence on these charges, and contacted my office
seeking my help to assist him in filing a motion for compassionate release pursuant to 18 U.S.C.
§ 3582(c)(1)(A)(i). | would respectfully request that Your Honor re-appoint me in this matter,
and if possible, to the nunc pro tunc date of May 15, 2020, which was the date J submitted a
letter to the Warden of USP Hazelton, where Mr. Rutherford was designated, seeking his release.

Respectfully submitted,
s/ Lorraine Gauli-Rufo, Esq.
CJA Attorney

ce: All Counsel of Record

 
